DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear if the water resistant first pocket is intended to be defined by the limitations following “may be defined by a front and rear panel…” as it merely presents an optional limitation or if the limitation might be construed as optionally continuous or sewn construction of the panels; see claim 1, lines 5-6.
Regarding claims 2-6, the intended scope is unclear.  The included elements claimed are considered additional to a claimed undergarment invention, note that claim 1 is “An underwear” .  A combination of elements might be considered together as “A system comprising…” however elements disposed within a pocket of an undergarment are do not define the undergarment of claim 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Each of claims 2-6 are considered to be directed towards separate items (ie. pair of underwear, pads, liners, catheter, or wipe) disposed within a pocket of the invention, not further limiting of the underwear invention. Disposing elements in either pocket of the claimed underwear is considered merely an intended use of the device. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Donoho (US 8,292,863).
Donoho discloses an underwear 10 comprising: a body portion 12 to be worn about the trunk predominantly below the waist of the wearer; said body portion having an elastic material 20 defining its waistband; a first pocket 32 formed of water resistant material and coupled to the body portion (col. 2; lines 38-40), the water resistant first pocket is configured to be coupled to the body portion and having a first pocket sealing portion 46 adapted to seal the top of the first pocket(3:1+), the first pocket being configured to allow the underwear to be gathered into the first pocket and sealed therein by the first pocket sealing portion to form a sealed pouch; see col. 3, lines 41-49; a second pocket 30 coupled to the body portion for containing wipes; a front panel as its front boundary, and said body portion as its rear boundary, wherein said front panel is attached to said body portion along two sides of said front panel and along the bottom of said front panel, and wherein said front panel is attached to the front of said body portion, said front panel sides extend upwards adjacent to the waistband of said body portion; see figure 1 and col. 2, lines 53+ and  a second pocket sealing portion, said second pocket sealing portion 38 adapted to seal the top of second pocket.
Regarding the combination of elements to be stored in a pocket note that claiming the combination of elements is not considered a patentable system as in the soiled configuration at least one pair of soiled diapers/underwear (with liner and absorbent pad) are disposed within the soil pocket 32; wipe/pad in pocket 30; etc.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Donoho (US 8,292,863) in view of Oscher (US 2008/0189832).
The pockets of Donoho are not disclosed as detachable however Oscher teaches providing an undergarment with a detachable pocket for separating the pocket and goods stored within from the undergarment body as desired.  It would have been obvious to one of ordinary skill in the art to provide a detachable pocket connection as taught by Oscher in the invention to Donoho in order to provide for separate disposal and reuse of elements as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See undergarment combinations as claimed including catheter in pocket of Davitt; pad in pocket of Cook; etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649